DETAILED ACTION
This Office Action is in reply to Applicants Request for Continued Examination received on December 9, 2020 .  Claim(s) 1-10 is/are currently pending in the instant application.  This application is a 371 of PCT/JP2017/003664 filed on 02/01/2017 which claims benefit of 62/290,568 filed on 2/3/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to claims 1, 9, and 10 in the response filed on 12/9/2020.  No claims have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 10.  Claim 9 recites the limitations of (abstract idea highlighted in italics and additional elements highlighted in bold)
displaying on a display equipment a graph having an x-axis centered at zero and extending leftwards towards a maximum negative value and rightwards towards a maximum positive value, and having a y-axis corresponding to a probability density function of a value of an objective function having a normal distribution; displaying on the display equipment an indicator below the graph slidable parallel to the x-axis of the graph between zero and the maximum negative value;
when a prediction formula predicting a sales quantity of a commodity is expressed by a function of a price of the commodity, receiving user input as to the indicator to a specified value between zero and the maximum negative value, the specified value indicating  an upper bound of a range of a prediction error with respect to a predicted value of the sales quantity, is included in the prediction formula, and is used for generating the predication formula from an input equipment,  the predicted value being calculated in accordance with the prediction formula; 
as a given step, responsive to receiving the user input as to the indicator to the specified value, displaying in a shaded manner the area under the probability density function and to the left of the specified value to correspondingly indicate a range of risk not considered in an optimal solution of the price; 
further responsive to receiving the user input as to the indicator to the specified value, displaying on the display equipment an absolute value of the specified value of the parameter, labeled as the parameter and denoting a risk at the optimal solution, to one side of the graph;
with respect to an objective function acquiring a sales amount including and being determined by the sales quantity and the price, optimizing the price in such a way as to maximize the sales amount acquired by the objective function under a constraint; 
taking, the predicted value as an input and optimizing the price in such a way as to increase a minimum value of the sales amount within the range of the prediction error, the range being indicated by the indicator; 
displaying on the display equipment the optimal solution, within brackets, to the one side of the graph and under the displayed absolute value of the specified value of the parameter; and
displaying on the display equipment the optimized price to the one side of the graph and under the displayed absolute value of the specified value of the parameter, the information processing device provided with a capability to relate a risk applicable to optimization of the price and the optimization of the price,
wherein the method is repeated at the given step as the user adjusts the indicator.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mathematical Concepts.  An optimization method using a prediction formula to predict sales recites mathematical formula or equation and mathematical calculation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical formula or equation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory and processor coupled to memory for performing operations in Claim 9 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer readable recording medium embodying a program causing a computer to perform a method in Claim 10 appears to be just software.  Claims 1 and 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the steps listed in at least method claim 9 which include a prediction formula for predicting sales including probability of error, value, and predicted sales and also an objective function for optimizing price to maximize sales while taking a predicted value to optimize a minimum increase in sales are all concepts which can and are performed by a human and thus are concepts performed in the human mind.  Since the bulk of the claim relates to mathematical formulas and equations the optimization of price and sales are considered a mental processes.  Furthermore, many of the steps such as prediction, calculation, determining, optimizing, error, and increasing sales are all elements which are included in observation, evaluation, judgement, and opinion which are covered in the concepts performed in the human mind subgrouping under the Mental Processes grouping of abstract ideas.  Claims 1 and 10 are also abstract for similar reasons. 

This judicial exception is not integrated into a practical application. In particular, the claims only recite a memory, and at least one processor coupled to the memory (Claim 1) display equipment for displaying (claim 9) and/or non-transitory computer readable recording medium embodying a program causing a computer to perform a method (Claim 10). The computer hardware is recited at a high-level of i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0234] about implantation using general purpose or special purpose computing devices [information processing device 100 may be  provided as a computer device including a central processing unit (CPU), a read only memory (ROM), and a random access memory (RAM). The information processing device 100 may be provided as a computer device including an input/output circuit (IOC) and a network interface circuit (NIC)] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8 further define the abstract idea that is present in their respective independent claims 1, 9, and 10 and thus correspond to Mathematical Concepts and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that 
	
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. The arguments begin (remarks page 8) where the applicant traverses the rejection under 35 U.S.C. § 101 because the claims recite eligible subject matter and have a substantial amendment  to the claims regarding user interface display and functionality changes to link the claim language to the interaction.  
	The Examiner does not agree with the Applicant.  The amended claims including user input to select indicate a specified value is not significantly more than the judicial exception.  The claims are still directed to optimizing a price of a commodity using a selected fixed variable.  The calculation of price and determination of risk is not sufficiently integrated into a practical application because it’s merely using the computer as a tool to perform the abstract idea.  The claims are directed to all three categories of abstract ideas to some degree.  First the optimization system is merely a optimization problem which is solved through the use of mathematical formulas including a prediction formula, a probability range of error, and an objective function to optimize a price.  Further, the mathematical formulas and equations are not more than concepts which can be performed in the human mind with the use of pen and paper.  Further, solving the function for optimizing a price for one or more products recites a problem relating to sales activities which falls under commercial interactions and is grouped under certain methods of organizing human activity.  
	The arguments (remarks pages 8-9) also include that position that the claim language improves technology for display and manipulation of various claim elements.  The Examiner does not agree with the argument as there is no improvement to the underlying technology and the claim is merely using the computer as a tool to perform the abstract idea.  The claim limitation of a user interacting with an input device to adjust a specific value is not more than an insignificant extra solution activity relating to performing repetitive calculations, Flook [MPEP 2106.05 (d) II. ii.].  The concept of adjusting a variable of OIP Techs., [MPEP 2016.05 (d) II. v.]

	In summary, the arguments and amendments are not persuasive to overcome the rejection under 35 U.S.C. § 101.  The claims are not in condition for allowance at this time. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.